Filed 6/1/15 P. v. Galindo CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B260285

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA422357)
         v.

EDUARDO GALINDO,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, David R.
Fields, Judge. Affirmed.


         Richard B. Lennon, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Plaintiff and Respondent.




                                                       ******
       A criminal defendant who does not obtain a certificate of probable cause may
challenge a plea based on the denial of a motion to suppress or based on grounds that
arose after the entry of the plea. (Pen. Code, § 1237.5; Cal. Rules of Court, rule
8.304(b)(4); People v. Sem (2014) 229 Cal.App.4th 1176, 1187.) Here defendant
Eduardo Galindo seeks to undo his no contest plea but did not obtain a certificate of
probable cause. His counsel filed a brief pursuant to People v. Wende (1979) 25 Cal.3d
436 identifying no issue. We affirm.
                                     BACKGROUND
       At the preliminary hearing, there was evidence that on March 10, 2014, defendant
entered a Burger King and was not able to purchase food using food stamps. Defendant
became upset, threatened to harm the pregnant restaurant clerk’s unborn child, and
threatened to kill everyone in the restaurant.
       Defendant was charged with criminal threats (Pen. Code, § 422, subd. (a)) and
pled no contest. Defendant was advised of his constitutional rights and the consequences
of his plea, and he indicated that he understood. Defendant stated that he was pleading
no contest freely and voluntarily. Defendant’s counsel joined in his waiver. The trial
court found that defendant’s waiver of his right to a jury trial was voluntary, knowingly
and intelligently made.1
       Subsequently defendant sought to withdraw his plea on the ground that he did not
knowingly and intelligently waive his right to a jury trial. Defendant expressed concern
that the prosecutor interviewed a potential witness after the witness testified at an
Evidence Code section 402 hearing. Defense counsel represented that defendant was
aware of the interview prior to pleading no contest. The court denied defendant’s motion
to withdraw his plea, finding no good cause. The court reiterated that defendant’s no
contest plea was voluntarily made.




1
      Defendant also pled guilty to having served seven prior prison terms, but the court
subsequently concluded that they did not qualify.

                                                 2
       Defendant requested a certificate of probable cause for appeal on the ground that
he entered the plea because the prosecutor committed misconduct by interviewing a
defense witness and “persuading the defense witness to change his testimony at trial in a
way that is detrimental to the defense theory of the case.” The court denied the requested
certificate of probable cause.
                                       DISCUSSION
       We appointed counsel to represent defendant. Counsel identified no issues. We
advised defendant that he had 30 days to submit a letter identifying any contentions, and
defendant did not file a letter. We have examined the entire record. We are satisfied no
arguable issue exists, and defendant’s counsel has fully satisfied his responsibilities.
(People v. Wende, supra, 25 Cal.3d 436, 441-443; see also People v. Kelly (2006) 40
Cal.4th 106, 123-124; Smith v. Robbins (2000) 528 U.S. 259, 279-284.)
                                      DISPOSITION
       The judgment is affirmed.




                                                  FLIER, J.
WE CONCUR:




       BIGELOW, P. J.




       GRIMES, J.




                                              3